DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-51 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1, 23, and 39 each require at least a vehicular vision system, the vehicular vision system comprising: a camera module configured for mounting at an in-cabin side of a windshield of a vehicle equipped with said vehicular vision system; wherein said camera module comprises a camera housing having an upper housing portion and a lower housing portion; wherein said camera housing, with said upper housing portion connected to said lower housing portion, houses at least (i) electronic circuitry disposed at a main printed circuit board (main PCB) and (ii) an imager assembly; wherein said imager assembly comprises an imager; wherein said imager comprises a two-dimensional array of rows and columns of photosensing elements; wherein said imager comprises at least one million photosensing elements; wherein said imager assembly comprises a lens holder, said lens holder comprising an elongated lens barrel that houses at least one lens; wherein said elongated lens barrel protrudes outward from said camera housing; wherein said imager assembly comprises an imager printed circuit board (imager PCB); wherein said imager PCB comprises a front side and a second side that is spaced from said front side by a thickness dimension of said imager PCB; wherein said imager is disposed at said front side of said imager PCB; wherein electronic circuitry disposed at said imager PCB of said imager assembly comprises said imager; wherein said main PCB has an upper side and a lower side that is spaced from said upper side by a thickness dimension of said main PCB; wherein image data captured by said imager is conveyed via a flexible cable to electronic circuitry disposed at said main PCB; wherein said lower side of said main PCB faces said lower housing portion and said upper side of said main PCB faces said upper housing portion; wherein electronic circuitry of said main PCB is disposed at said upper side of said main PCB and at said lower side of said main PCB, and comprises an image processing chip; wherein an electronic component of the electronic circuitry disposed at said main PCB is in thermal conductivity with a thermal element; wherein said thermal element is in thermal conductivity with said lower housing portion of said camera housing and, during operation of said camera module, enhances heat transfer from the electronic component of the electronic circuitry disposed at said main PCB to said lower housing portion of said camera housing; and wherein said camera housing is configured for mounting said camera module at a bracket attached at the in-cabin side of the windshield of the equipped vehicle, and wherein, with said camera module mounted at the bracket attached at the in-cabin side of the windshield of the equipped vehicle, said imager views forward of the equipped vehicle through the windshield.
The prior arts on record teach the following: a vehicular vision system, the vehicular vision system comprising: a camera module configured for mounting at an in-cabin side of a windshield of a vehicle equipped with said vehicular vision system; wherein said camera module comprises a camera housing having an upper housing portion and a lower housing portion; wherein said camera housing, with said upper housing portion connected to said lower housing portion, houses at least (i) electronic circuitry disposed at a main printed circuit board (main PCB) and (ii) an imager assembly; wherein said imager assembly comprises an imager; wherein said imager comprises a two-dimensional array of rows and columns of photosensing elements; wherein said imager comprises at least one million photosensing elements; wherein said imager assembly comprises a lens holder, said lens holder comprising an elongated lens barrel that houses at least one lens; wherein said elongated lens barrel protrudes outward from said camera housing; wherein said imager assembly comprises an imager printed circuit board (imager PCB); wherein said imager PCB comprises a front side and a second side that is spaced from said front side by a thickness dimension of said imager PCB; wherein said imager is disposed at said front side of said imager PCB; wherein electronic circuitry disposed at said imager PCB of said imager assembly comprises said imager; wherein said main PCB has an upper side and a lower side that is spaced from said upper side by a thickness dimension of said main PCB; wherein image data captured by said imager is conveyed via a flexible cable to electronic circuitry disposed at said main PCB; wherein said lower side of said main PCB faces said lower housing portion and said upper side of said main PCB faces said upper housing portion; wherein electronic circuitry of said main PCB is disposed at said upper side of said main PCB and at said lower side of said main PCB, and comprises an image processing chip.
However, none of the prior arts disclose wherein an electronic component of the electronic circuitry disposed at said main PCB is in thermal conductivity with a thermal element; wherein said thermal element is in thermal conductivity with said lower housing portion of said camera housing and, during operation of said camera module, enhances heat transfer from the electronic component of the electronic circuitry disposed at said main PCB to said lower housing portion of said camera housing; and wherein said camera housing is configured for mounting said camera module at a bracket attached at the in-cabin side of the windshield of the equipped vehicle, and wherein, with said camera module mounted at the bracket attached at the in-cabin side of the windshield of the equipped vehicle, said imager views forward of the equipped vehicle through the windshield in combination with the other features as stated in claims 1, 23, and 39. None alone teaches, and none in combination fairly suggests as obvious, an invention having all of the limitations of the allowed claims.

Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jared Walker/Primary Examiner, Art Unit 2426